Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Applicant's election without traversal of Group 1, claims 1-10, filed 12/05/2019, is acknowledged.  Claims 21-30 have been added. The pending claims 1-10 and 21-30 are presented for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-3, 6-7, 21-22 and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the guidance set forth in MPEP 2106 which has incorporated the 2019 PEG.
Regarding to claim 1,
Step 1 Analysis: Claim 1 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 1 recites: A device, comprising:
 “receiving project data defining a proposed project of an entity”. This element reads on a person receives project data defining a proposed project of an entity which could be considered a mental process of an observation or evaluation. 
“storing in a project database, the project data, wherein the storing comprises storing the project data with other project data for other projects”. This element reads on a person stores the project data with other project data for other project in a database which could be considered a mental process of an observation or evaluation. 
“extracting from the project data features of the proposed project”. This element reads on a person extracts the project data features of the proposed project which could be considered a mental process of an observation or evaluation. 
“based on the extracted features, determining a clustering assignment for the proposed project, wherein the determining the clustering assignment comprises comparing information about the proposed project, including the extracted features, with information about the other projects and assigning the proposed project to a cluster, the cluster including one or more projects of the other projects having similar bias characteristics as the proposed project”. This element reads on a person compares the extracted features, assigns the proposed project to a cluster including other projects having similar bias characteristic as the proposed project which could be considered a mental process of an observation or evaluation.
“determining a risk of bias for the proposed project”. This element reads on a person determines a risk of bias for the proposed project which could be considered a mental process of an observation or evaluation. 
“based on the risk of bias, recommending a corrective action to reduce the risk of bias”. This element reads on a person recommends a corrective action to reduce the risk of bias based on the risk of bias which could be considered a mental process of an observation or evaluation. 
Overall the limitations directed to analyze a proposed project and recommend a corrective action and the various mental process limitations in the context of this claim encompasses limitations that are not only considered to be directed to limitations that could be practically performed in the human mind (including observations and preform an evaluation, judgment, and opinion) aided by the use of pen and paper. If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
In particular, the claim only recites the additional elements of “a processor” and “a memory”
Regarding the processor,
The processor of a device for generating and storing in all steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (generating and storing).  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
  The additional element “a processor” is simply applying the abstract idea, and there is nothing done with results.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and does not provide any improvement in computer technology (see MPEP2106.05(a)).  
Regarding the memory,
The memory of a device for storing in all steps is recited at a high level of generality.  This generic memory limitation is no more than mere instructions to apply the exception.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
  The additional element “a memory” is simply applying the abstract idea, and there is nothing done with results.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and does not provide any improvement in computer technology (see MPEP2106.05(a)).  
Therefore the additional elements do not integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, The additional elements “a processor” and “a memory” are simply applying the abstract idea, and there is nothing done with results. 
Accordingly, this additional elements, taken individually and in combination, do not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 2, 
Step 1 Analysis: Claim 2 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 2 recites “
providing the extracted features of the proposed project to a clustering model and receiving, from the clustering model, the clustering assignment for the proposed project; and
updating the clustering model based on the extracted features of the proposed project
" That is, the claim recites update a clustering model based on the extracted features. The above-noted limitation of claim 2, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. There are no additional elements in claim 2 to integrate the claim into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 3, 
Step 1 Analysis: Claim 3 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 3 is dependent on claims 1&2, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 3 recites “wherein the updating the clustering model comprises:
updating clustering assignments for the other projects based on the extracted features of the proposed project
" That is, the claim recites update clustering assignments based on the extracted features. The above-noted limitation of claim 3, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. There are no additional elements in claim 3 to integrate the claim into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 6, 
Step 1 Analysis: Claim 6 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 6 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 6 recites “wherein the operations further comprise:
determining a list of bias factors for the proposed project, wherein the determining the list of bias factors comprises determining one or more factors that influenced the risk of bias for the proposed project
" That is, the claim recites determines factors that influenced the risk of bias of the proposed project. The above-noted limitation of claim 6, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. There are no additional elements in claim 6 to integrate the claim into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 7, 
Step 1 Analysis: Claim 7 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 7 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 7 recites “wherein the operations further comprise:
receiving a project description and metadata for the proposed project;
extracting keywords from the project description;
determining from the metadata for the proposed project, project data including one or more of a business unit for the proposed project, a project manager for the proposed project and project personnel for the proposed project; and
determining the extracted features of the proposed project, wherein the determining the extracted features is based on the keywords and the project data
" That is, the claim recites determines the extracted features of the proposed project based on keywords and business unit/project manage/project personnel for the proposed project. The above-noted limitation of claim 7, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. There are no additional elements in claim 7 to integrate the claim into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 21-22 are rejected under 35 U.S.C. 101 with the same rational of claims 1 and 6.
Claims 26-28 are rejected under 35 U.S.C. 101 with the same rational of claims 1-3.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 6-7, 10, 21-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Robin et al (US 20050114829 A1, hereinafter “Robin”) in view of OYAMADA et al (U.S. 20180225581 A1 hereinafter, “OYAMADA”), and further in view of RYLES et al (WO 2006091687 A1 hereinafter, “OYAMADA”).
6.	With respect to claim 1,
Robin discloses
a device, comprising:
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
receiving project data defining a proposed project of an entity (Robin [1079], [1371] – [1372], [1519] – [1521], [1562], [2204] e.g. new project/product);
storing in a project database, the project data, wherein the storing comprises storing the project data with other project data for other projects (Robin [1389] – [1390], [1149] e.g. [1389] When contemplating implementation of a risk knowledge base, the following are relevant: [1390] The value of the risk knowledge base increases as more of the work becomes repetitive (such as organizations focusing on similar projects, or for on-going operational processes). [1149] SF advocates the use of a structured approach toward risk management where possible. For software development and deployment projects, use of risk classification during the risk identification step is a helpful way to provide a consistent, reproducible, measurable approach. Risk classification provides a basis for standardized risk terminology needed for reporting and tracking and is critical in creating and maintaining enterprise or industry risk knowledge bases. Within the risk identification step, risk classification lists help the team be comprehensive in their thinking about project risk by providing a ready-made, list of project areas to consider from a risk perspective that is derived from previous similar projects or industry experience. Risk statement formulation is the main technique used within SF for evaluating a specific project and for guiding prioritization and development of specific risk plans);
extracting from the project data features of the proposed project (Robin [0272] – [0276], [1126] – [1130] e.g. [0276] Defining the features that will be in each release. [1129] Risk tracking also includes monitoring the probability, impact, exposure, and other measures of risk for changes that could alter priority or risk plans and project features, resources, or schedule. [1130] Risk Control is the process of executing risk action plans and their associated status reporting. Risk control also includes initiation of project change control requests when changes in risk status or risk plans could result in changes in project features, resources or schedule);
based on the extracted features, determining a clustering assignment for the proposed project (Robin [1147], [1154] e.g. [1147] Risk identification also may also involve research by the team or involvement of subject matter experts to learn more about the risks within the project domain. [1154] Different kinds of projects (e.g., infrastructure or packaged application deployment), projects carried out with specialized technology domains (such as security, embedded systems, safety critical, EDI), vertical industries (healthcare, manufacturing, and so on.) or product-specific projects may carry well-known project risks unique to that area. Within the area of information security, risks concerning information theft, loss, or corruption as a result of deliberate acts or accidents are often referred to as threats. Projects in these areas will benefit from the review of alternative risk (threat) classifications or extensions to the well-known general purpose risk classifications to ensure breadth of thinking on the part of the project team during the risk identification step);
determining a risk of bias for the proposed project (Robin [0367], [0413], [0744], [1117], [1215], [1394], [1428] – [1429] e.g. Risk assessment by the team identifies which features are riskiest); and
based on the risk of bias, recommending a corrective action [Wingdings font/0xE0] proposed solution to reduce the risk of bias (Robin [0208], [1020], [1034], [1071], [1234], [1274] – [1279] e.g. The discipline describes principles, concepts, and guidance together with a five-step process for successful, ongoing risk management: Identify risks, analyze risks, plan contingency and mitigation strategies, control the status of risks, and learn from the outcomes. [1274] Mitigation [1275] Risk mitigation planning involves actions and activities performed ahead of time to either prevent a risk from occurring altogether or to reduce the impact or consequences of its occurring to an acceptable level. Risk mitigation differs from risk avoidance because mitigation focuses on prevention and minimization of risk to acceptable levels, whereas risk avoidance changes the scope of a project to remove activities having unacceptable risk).
Although Robin substantially teaches the claimed invention, Robin does not explicitly indicate wherein the determining the clustering assignment comprises comparing information about the proposed project, including the extracted features, with information about the other projects and assigning the proposed project to a cluster.
OYAMADA teaches the limitations by stating
extracting from the project data features of the proposed project;
based on the extracted features, determining a clustering assignment for the proposed project, wherein the determining the clustering assignment comprises comparing information about the proposed project, including the extracted features, with information about the other projects and assigning the proposed project to a cluster (OYAMADA [0048], [0052], [0192] e.g. [0048] Here, a case where the first ID is a customer ID and the second ID is a product ID will be described by way of example. The first ID and the second ID are not limited to the customer ID and the product ID. [0052] Clustering will be described before description of each exemplary embodiment of the present invention. Clustering is a task of dividing data into a plurality of groups called clusters. In clustering, data are classified so that some property is determined in the data and data having similar properties belong to the same cluster. Clustering includes hard clustering and soft clustering. [0192] The prediction unit 7 specifies a cluster to which the new first ID included in the test data belongs. At this time, the prediction unit 7 may specify the cluster based on the value of the attribute included in the new record of the first ID. For example, by comparing the value of the attribute included in the record of the new first ID (for example, the value of “age”, “annual income”) with the value of the attribute in the record of each first ID belonging to each cluster, the prediction unit 7 may specify a cluster in which the value of the attribute of each belonging first ID is closest to the value of the attribute included in the record of the new first ID. The prediction unit 7 may regard the cluster as a cluster to which the new first ID belongs [as
extracting from the project data features (e.g. the value of the attribute included in a new record) of the proposed project;
based on the extracted features, determining a clustering assignment (e.g. a cluster to which the new record belongs) for the proposed project (e.g. a new record), wherein the determining the clustering assignment comprises comparing information about the proposed project (e.g. by comparing the value of the attribute included in the record), including the extracted features, with information about the other projects and assigning the proposed project to a cluster (e.g. data are classified so that some property is determined in the data and data having similar properties belong to the same cluster)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Robin and OYAMADA, to provide schemes and/or techniques that can efficiently and/or uniformly address one or more of the above-described and other inadequacies of existing strategies for computer software projects (Robin [0006]). 
Although Robin and OYAMADA combination substantially teaches the claimed invention, they do not explicitly indicate the cluster including one or more projects of the other projects having similar bias characteristics as the proposed project.
RYLES teaches the limitations by stating
based on the extracted features, determining a clustering assignment for the proposed project, wherein the determining the clustering assignment comprises comparing information about the proposed project, including the extracted features, with information about the other projects and assigning the proposed project to a cluster, the cluster including one or more projects of the other projects having similar bias characteristics as the proposed project
(RYLES Abstract, [0015] – [0017], [0025], [0037] – [0049], [0057] – [0069], [0079] e.g. [Abstract] A portfolio of entertainment projects is selected such that the risk and return available to investors is attractive compared to other investments. Risk and return for a portfolio of entertainment projects is predicted based on the historical performance of past 'similar' projects. In one implementation, characteristics that are predictive of a project's revenue are determined by performing a cluster analysis of historical revenues from past projects. Projects in the portfolio are classified into various segments based on these predictive characteristics. Projects are selected to contract a portfolio. The risk and return for the portfolio is calculated according to a risk-return model that is based on historical risk and revenue for past projects in the same segment and further based on historical covariance of revenue for past projects in different segments. [0016] Cluster and/or regression analysis of past film projects is used to group these predictive characteristics into a few clusters (typically two or three). The covariance between different predictive characteristics is calculated based on past film projects. In order to predict the risk and return for a portfolio of new film projects, each film project is classified into a segment based on the predictive characteristics for that film project. The film project is assumed to follow the statistical financial model for that segment, which is calculated based on past film projects in the same (or similar) segments. The predicted performance of the portfolio can be calculated by combining the statistical models for each of the individual film projects in the portfolio, taking into account covariance of the different quantities. In a well constructed portfolio, the covariance will reduce the risk of the overall portfolio. [0062] In one implementation applicable to movies, y is revenue and x is the set of predictive characteristics. In the example of FIGS. 12-14, revenue for a new film project is first estimated by a locally weighted regression of log(revenue) to account for ProductionBudget and DirectorHitRatio. Then, Release and Rating are used to refine the log(revenue) estimate. A locally weighted regression of squared residuals is used to account for the budget's effect on risk. [0067] Release and Rating are then used to refine the revenue estimate. For example, Summer/Non-R is on average 58% higher residual revenue than Off-season/Non-R. Thus, if a new film project was Summer/Non-R, its expected revenue would first be estimated by locally weighted regression based on Production Budget and DirectorHitRatio, using the entire training set (i.e., not just the film projects in the Summer/Non-R category, although that is an alternate approach to estimating revenue and risk) [as based on the extracted features (e.g. characteristics), determining a clustering (e.g. clustering a new film with past projects) assignment for the proposed project (e.g. new film project), wherein the determining the clustering assignment comprises comparing information about the proposed project, including the extracted features (e.g. characteristics), with information about the other projects and assigning the proposed project to a cluster (e.g. clustering a new film with past projects), the cluster including one or more projects of the other projects having similar bias characteristics (e.g. similar risk) as the proposed project]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Robin, OYAMADA and RYLES, to provide schemes and/or techniques that can efficiently and/or uniformly address one or more of the above-described and other inadequacies of existing strategies for computer software projects (Robin [0006]). 
7.	With respect to claim 6,
	Robin further discloses determining a list of bias factors for the proposed project, wherein the determining the list of bias factors comprises determining one or more factors that influenced the risk of bias for the proposed project (Robin [1389] – [1390], [1149] e.g. [1389] When contemplating implementation of a risk knowledge base, the following are relevant: [1390] The value of the risk knowledge base increases as more of the work becomes repetitive (such as organizations focusing on similar projects, or for on-going operational processes). [1149] SF advocates the use of a structured approach toward risk management where possible. For software development and deployment projects, use of risk classification during the risk identification step is a helpful way to provide a consistent, reproducible, measurable approach. Risk classification provides a basis for standardized risk terminology needed for reporting and tracking and is critical in creating and maintaining enterprise or industry risk knowledge bases. Within the risk identification step, risk classification lists help the team be comprehensive in their thinking about project risk by providing a ready-made, list of project areas to consider from a risk perspective that is derived from previous similar projects or industry experience. Risk statement formulation is the main technique used within SF for evaluating a specific project and for guiding prioritization and development of specific risk plans).
8.	With respect to claim 7,
	Robin further discloses wherein the operations further comprise:
receiving a project description and metadata for the proposed project;
extracting keywords from the project description (Robin [0942] e.g. keyword descriptions);
determining from the metadata for the proposed project, project data including one or more of a business unit for the proposed project, a project manager for the proposed project and project personnel for the proposed project (Robin [1695] e.g. Project Manager); and
determining the extracted features of the proposed project, wherein the determining the extracted features is based on the keywords and the project data (Robin [0942] e.g. keyword descriptions).
9.	With respect to claim 10,
	OYAMADA further discloses wherein the proposed project and the other projects comprise machine learning (ML) projects (OYAMADA [0048], [0052], [0167], [0192] e.g. [0167] Focusing on the customer ID that can specify a value of an explanatory variable and a value of an objective variable, the prediction model generation unit 502 may generate a prediction model by specifying the value of the explanatory variable and the value of the objective variable and executing machine learning using these values as teacher data. The prediction model generation unit 502 may perform this processing for each cluster).
10.	With respect to claim 21,
	Robin further discloses wherein the features of the project data comprise keywords of a project description of the proposed project (Robin [0942] e.g. keyword descriptions).
11.	Claim 22 is same as claim 6 and is rejected for the same reasons as applied hereinabove.
12.	Claim 26 is same as claim 21 and is rejected for the same reasons as applied hereinabove.

13.	Claims 2-5, 23-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Robin in view of OYAMADA and RYLES, and further in view of Sprecher (U.S. Patent 11222347 B2 hereinafter, “Sprecher”).
14.	With respect to claim 2,
Although Robin, OYAMADA and RYLES combination substantially teaches the claimed invention, they do not explicitly indicate
providing the extracted features of the proposed project to a clustering model and receiving, from the clustering model, the clustering assignment for the proposed project; and
updating the clustering model based on the extracted features of the proposed project.
Sprecher teaches the limitations by stating
providing the extracted features of the proposed project to a clustering model and receiving, from the clustering model, the clustering assignment for the proposed project; and
updating the clustering model based on the extracted features of the proposed project (Sprecher Abstract, col. 2 line 19 – col. 3 lines 13, 48 – col. 4 line 51 e.g. (10) In a second embodiment, a system is disclosed that includes a memory including instructions, and one or more processors configured to execute the instructions to retrieve a product information from a database, the product information associated with a consumer product. The one or more processors also execute instructions to associate the product information with multiple classification values and to form a vector associated with the consumer product, the vector having the classification values as coordinates in a vector space comprising multiple vectors associated with multiple consumer products. The one or more processors also execute instructions to determine at least one cluster in the vector space, the cluster including at least one vector selected according to a relative distance within a cluster boundary, to select a discriminator vector from a vector difference between a first vector in of a first cluster in the vector space and a second vector in a second cluster in the vector space, and to identify a new consumer product associated with a new vector that is formed by adding the discriminator vector to a first vector from the vector space, the first vector associated with a known consumer product [as
providing the extracted features (e.g. characteristic, attribute – vector space) of the proposed project to a clustering model and receiving, from the clustering model, the clustering assignment for the proposed project; and
updating the clustering model (e.g. to identify a new consumer product associated with a new vector that is formed by adding the discriminator vector to a first vector from the vector space, the first vector associated with a known consumer product) based on the extracted features of the proposed project]. (18) In embodiments as disclosed herein, a computer processor performs an automated vector-based classification of consumer products. The automated vector-base classification results in clustering and attribute extraction of the consumer products according to relevant marketing parameters. Then, a generative adversarial network (GAN) may be used to create a shopping basket prediction model. A shopper behavior may be predicted with the shopping basket prediction model together with the clustering classification of consumer products (at the individual or population levels). (22) The subject system provides several advantages including providing an engine that enables the processing of aggregated historical and population data for consumers to create the vector space. In some embodiments, the dimensionality of the vector space is determined by a product characteristic or classifier as determined from the aggregated historical and population data by using a neural network or machine-learning algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Robin, OYAMADA, RYLES and Sprecher, to provide schemes and/or techniques that can efficiently and/or uniformly address one or more of the above-described and other inadequacies of existing strategies for computer software projects (Robin [0006]). 
15.	With respect to claim 3,
	Sprecher further discloses
updating clustering assignments for the other projects based on the extracted features of the proposed project (Sprecher Abstract, col. 2 line 19 – col. 3 lines 13, 48 – col. 4 line 51 e.g. (10) In a second embodiment, a system is disclosed that includes a memory including instructions, and one or more processors configured to execute the instructions to retrieve a product information from a database, the product information associated with a consumer product. The one or more processors also execute instructions to associate the product information with multiple classification values and to form a vector associated with the consumer product, the vector having the classification values as coordinates in a vector space comprising multiple vectors associated with multiple consumer products. The one or more processors also execute instructions to determine at least one cluster in the vector space, the cluster including at least one vector selected according to a relative distance within a cluster boundary, to select a discriminator vector from a vector difference between a first vector in of a first cluster in the vector space and a second vector in a second cluster in the vector space, and to identify a new consumer product associated with a new vector that is formed by adding the discriminator vector to a first vector from the vector space, the first vector associated with a known consumer product. (18) In embodiments as disclosed herein, a computer processor performs an automated vector-based classification of consumer products. The automated vector-base classification results in clustering and attribute extraction of the consumer products according to relevant marketing parameters. Then, a generative adversarial network (GAN) may be used to create a shopping basket prediction model. A shopper behavior may be predicted with the shopping basket prediction model together with the clustering classification of consumer products (at the individual or population levels). (22) The subject system provides several advantages including providing an engine that enables the processing of aggregated historical and population data for consumers to create the vector space. In some embodiments, the dimensionality of the vector space is determined by a product characteristic or classifier as determined from the aggregated historical and population data by using a neural network or machine-learning algorithm).
16.	With respect to claim 4,
	OYAMADA further discloses
receiving project information for a plurality of existing projects;
training the clustering model using the project information, wherein the training of the clustering model comprises implementing a machine learning algorithm that finds patterns in the project information and produces the clustering model; and
assigning each respective project of the plurality of existing projects to a respective cluster of a plurality of clusters of the clustering model (OYAMADA [0048], [0052], [0167], [0192] e.g. [0167] Focusing on the customer ID that can specify a value of an explanatory variable and a value of an objective variable, the prediction model generation unit 502 may generate a prediction model by specifying the value of the explanatory variable and the value of the objective variable and executing machine learning using these values as teacher data. The prediction model generation unit 502 may perform this processing for each cluster).
17.	With respect to claim 5,
	Sprecher further discloses
subsequently updating clustering assignments for the each respective project of the plurality of existing projects based on the extracted features of the proposed project (Sprecher Abstract, col. 2 line 19 – col. 3 lines 13, 48 – col. 4 line 51 e.g. (10) In a second embodiment, a system is disclosed that includes a memory including instructions, and one or more processors configured to execute the instructions to retrieve a product information from a database, the product information associated with a consumer product. The one or more processors also execute instructions to associate the product information with multiple classification values and to form a vector associated with the consumer product, the vector having the classification values as coordinates in a vector space comprising multiple vectors associated with multiple consumer products. The one or more processors also execute instructions to determine at least one cluster in the vector space, the cluster including at least one vector selected according to a relative distance within a cluster boundary, to select a discriminator vector from a vector difference between a first vector in of a first cluster in the vector space and a second vector in a second cluster in the vector space, and to identify a new consumer product associated with a new vector that is formed by adding the discriminator vector to a first vector from the vector space, the first vector associated with a known consumer product. (18) In embodiments as disclosed herein, a computer processor performs an automated vector-based classification of consumer products. The automated vector-base classification results in clustering and attribute extraction of the consumer products according to relevant marketing parameters. Then, a generative adversarial network (GAN) may be used to create a shopping basket prediction model. A shopper behavior may be predicted with the shopping basket prediction model together with the clustering classification of consumer products (at the individual or population levels). (22) The subject system provides several advantages including providing an engine that enables the processing of aggregated historical and population data for consumers to create the vector space. In some embodiments, the dimensionality of the vector space is determined by a product characteristic or classifier as determined from the aggregated historical and population data by using a neural network or machine-learning algorithm).
18.	Claims 23-25 are same as claims 2-4 and are rejected for the same reasons as applied hereinabove.
19.	Claims 27-29 are same as claims 23-25 and are rejected for the same reasons as applied hereinabove.
20.	Claim 30 is same as claim 5 and is rejected for the same reasons as applied hereinabove.

Allowable Subject Matter
21.	Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
22.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
23.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 8, 2022